Name: Commission Implementing Regulation (EU) 2017/837 of 17 May 2017 correcting the Polish and Swedish language versions of Implementing Regulation (EU) 2015/1998 laying down detailed measures for the implementation of the common basic standards on aviation security (Text with EEA relevance. )
 Type: Implementing Regulation
 Subject Matter: air and space transport;  technology and technical regulations;  transport policy
 Date Published: nan

 18.5.2017 EN Official Journal of the European Union L 125/3 COMMISSION IMPLEMENTING REGULATION (EU) 2017/837 of 17 May 2017 correcting the Polish and Swedish language versions of Implementing Regulation (EU) 2015/1998 laying down detailed measures for the implementation of the common basic standards on aviation security (Text with EEA relevance) THE EUROPEAN COMMISSION, Having regard to the Treaty on the Functioning of the European Union, Having regard to Regulation (EC) No 300/2008 of the European Parliament and of the Council of 11 March 2008 on common rules in the field of civil aviation security and repealing Regulation (EC) No 2320/2002 (1), and in particular Article 4(3) thereof, Whereas: (1) The Polish language version of Commission Implementing Regulation (EU) 2015/1998 (2) contains an error in point 11.4.3(a) of the Annex as regards the list of competencies requiring recurrent training at specific intervals. (2) The Swedish language version of Implementing Regulation (EU) 2015/1998 contains errors in the Annex, namely in points 8.1.1.2 and 9.1.1.3 as regards the requirement of a renewed screening; in point 8.3.1 as regards the object of the delivery obligation; in the first paragraph of point 9.1.3.5(b) as regards the scope of the validation method; in point 9.3.1 as regards the object of the delivery obligation; and in the introductory phrase of point 11.2.3.1 as regards persons covered by the training obligation. (3) The Polish and Swedish language versions of Implementing Regulation (EU) 2015/1998 should therefore be corrected accordingly. The other language versions are not affected. (4) The measures provided for in this Regulation are in accordance with the opinion of the Committee on Civil Aviation Security, HAS ADOPTED THIS REGULATION: Article 1 (does not concern the English language) Article 2 This Regulation shall enter into force on the twentieth day following that of its publication in the Official Journal of the European Union. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 17 May 2017. For the Commission The President Jean-Claude JUNCKER (1) OJ L 97, 9.4.2008, p. 72. (2) Commission Implementing Regulation (EU) 2015/1998 of 5 November 2015 laying down detailed measures for the implementation of the common basic standards on aviation security (OJ L 299, 14.11.2015, p. 1).